Citation Nr: 0520851	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than September 1, 
2001, for the grant of a total rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	J. Y. Twyford, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  

By rating action in July 1999, the RO denied the claim of 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).  The veteran and his 
representative were notified of this decision and did not 
appeal.  

By rating action in December 2002, RO granted entitlement to 
TDIU and assigned an effective date of September 1, 2001.  
The veteran disagreed with the effective date assigned.  

In April 2004, the Board promulgated a decision which denied 
entitlement to an effective date earlier than September 1, 
2000 for the grant of TDIU, and the veteran appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In June 2005, the Court 
granted a joint motion to vacate and remand the April 2004 
Board decision.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran did not appeal a July 1999 RO decision which 
denied entitlement to TDIU.  

3.  By rating action in December 2002, the RO assigned an 
effective date of September 1, 2001 for the award of TDIU.  

4.  The earliest date that it was first credibly shown that 
the veteran's service connected disabilities, alone, were of 
such severity as to preclude substantially gainful employment 
was September 1, 2001.  


CONCLUSION OF LAW

An effective date earlier than September 1, 2001 for TDIU is 
not warranted.  38 U.S.C.A. §§ 5100, 5101(a), 5102, 5103, 
5103A, 5107, 5108, 5110(a),(b)(2) (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.104(a), 3.151(a), 3.156(a), 3.341, 3.400(o)(2), 
20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

An informal claim for TDIU was received in October 1999.  The 
notice and assistance provisions of the VCAA were provided to 
the veteran by the RO in July 2002, prior to the December 
2002 adjudication of his claim which granted TDIU.  A 
September 2003 letter also provided the veteran with 
additional information regarding the requirements of VCAA and 
what additional evidence was needed from the veteran.  He was 
provided with the law and regulations pertaining to VCAA in 
the September 2003 statement of the case.  Thus, the veteran 
was provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how his claim was still deficient.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOGCPREC.No. 8-2003 (Dec. 22, 2003)

The information and discussions as contained in the December 
2002 rating decision, the April 2003 statement of the case, 
and in letters sent to the veteran in July 2002, and April 
and September 2003, have provided him with sufficient 
information regarding the applicable regulations pertaining 
to TDIU and effective dates.  The veteran was scheduled for a 
personal hearing before a member of the Board in Washington, 
DC in April 2004, but subsequently withdrew his request.  
Subsequent to the June 2005 Order of the Court to vacate and 
remand the April 2004 Board decision, the veteran was 
notified that he could submit additional evidence and/or 
argument.  However, the veteran, through his attorney, 
indicated that he waived his right to submit additional 
evidence and wanted the Board to make a decision on his claim 
without further development.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  

The Board concludes that it may proceed, as specific notice 
as to which party could or should obtain which evidence has 
been provided.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran had sufficient notice of the type of 
information needed to support his claim and the evidence 
necessary to complete the application.  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, has been 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The record reflects that a Board of Veterans' Appeals 
decision of September 1996 established an effective date of 
February 8, 1988 for an increased rating for a 40 percent 
rating for degeneration of the left eye socket.  Effective 
September 2, 1993, the veteran was awarded service connection 
for rhinitis secondary to the service-connected left eye 
disorder.  A 10 percent rating was assigned.  Effective in 
September 1993, the combined rating for the service-connected 
disabilities was 50 percent.
Received in July 1999 was the veteran's claim for a total 
rating based on individual unemployability based on service-
connected disabilities (TDIU).  A rating action later that 
month denied the veteran's claim for TDIU.  

Received in September 1999 was a statement from the veteran 
indicating his intent to gather more data verifying 
unemployability, and that he would be filing a 
reconsideration of the RO's decision.  The letter stated:

Ref: yours of 07/22/99 enclosing the rating 
decision of 07/20/99 denying my claim of 
unemployability.

	Please note:  I will be requesting a 
reconsideration and further if it is denied I 
will request a personal hearing with the B of 
Veteran Appeals in Washington, D.C.  This letter 
is to advise you that I am gathering more 
supporting data as follows:

	1.  A visit with the Voc Rehab & Counseling 
Office for their assistance in locating 
employment.  --  This may take a little time and 
it may be longer than the 180-day time limit.

	2.  I will be gathering more data from the 
doctors verifying my unemployability.

	Please note on my records of the above so 
that I will not be discounted because of failure 
of action within the time limits.

	Further, please advise me that you have 
received my request, and also if I need to take 
further action not to violate the time frames.

In a letter dated in October 1999, the RO acknowledge receipt 
of the veteran's letter and indicated that it would consider 
any additional evidence showing that he was unemployable by 
reason of his service-connected disabilities.  The veteran 
was also provided with a toll-free number to call if he had 
any questions.  
In October 1999, the veteran submitted a claim for service 
connection for arthritis of the knees and back.  In support 
of his claim, he submitted evidence regarding treatment for 
his arthritic condition, some of the evidence duplicative of 
that already associated with the claims folder.  A rating 
action in March 2000 denied service connection for arthritis 
of the knees and back.  A notice of disagreement was received 
in April 2000.  During the development of this claim, the 
veteran underwent total right knee replacement in July 2000.  
A statement of the case was issued in September 2000.  A 
timely substantive appeal was received in October 2000.  

At a personal hearing before the undersigned member of the 
Board in September 2001, the veteran made reference to being 
unemployable by reason of his bilateral knee, low back, and 
service-connected left eye disability.  He was advised that 
the issue of TDIU was not in appellate status and would be 
referred to the RO for consideration.  

Following a December 2001 Board remand, the RO, in July 2002, 
awarded the veteran service connection for arthritis of the 
knees and for degenerative disc disease of the lumbar spine, 
effective October 26, 1999.  The same rating action 
determined that the veteran was not entitled to TDIU.

In July 2002, service connection was established for 
degenerative disc disease of the lumbar spine and for right 
and left knee arthritis.  The ratings were as follows:

POSTOPERATIVE RIGHT TOTAL KNEE REPLACEMENT
	10% from 10-26-99
	100% from 07-10-00
	30% from 09-01-00

LEFT KNEE ARTHRITIS
	10% from 10-26-99

LUMBAR DEGENERATIVE DISC DISEASE AND FACET ARTHROPATHY
	10% from 10-26-99

The combined rating was 60 percent from October 26, 1999.  
The veteran was also assigned a temporary total rating of 100 
percent under the provisions of 38 C.F.R. § 4.30, for 
convalescence following right total knee replacement from 
July 10, 2000.  Thereafter, the rating for the right knee was 
reduced to 30 percent, effective September 1, 2001.  The 
combined rating was 70 percent from September 1, 2001.  

A rating action in December 2002 awarded the veteran TDIU, 
effective September 2001.

In his notice of disagreement, received in March 2003, the 
veteran expressed dissatisfaction with the effective date 
assigned for TDIU, and argued that the effective date should 
be July 1, 1999, the date of receipt of his original claim 
for TDIU.  

Effective Dates - In General

A claim for a total rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities (TDIU), qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) (West 2002) 
and 38 C.F.R. § 3.400(o)(2) (2004), which sets forth the 
method of determining the effective date of an increased 
evaluation.  The general rule provides that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2004).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2004).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2004).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 C.F.R. 
§§ 20.1103, 20.302 (2004).  

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2004).  

Except as provided in Rule 302(b) § 20.302(b) of this part), 
the filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (2004).  


Analysis

Initially, the Board notes that the veteran, despite his 
attorney's argument to the Court, has never asserted that he 
submitted a notice of disagreement to the July 1999 rating 
decision which denied entitlement to TDIU, or that his 
September 1999 letter to the RO was intended as a notice of 
disagreement to that rating action and a desire for appellate 
review.  Rather, he argued on numerous occasions that the 
award of TDIU should be established as of the date of his 
original claim because he was shown to be disabled in July 
1999, in part, because of multiple service-connected 
disabilities that were subsequently shown to include 
bilateral knee and low back disabilities.  

The attorney's assertion that the Board's failure to discuss 
whether the veteran's September 1999 letter constituted a 
notice of disagreement (NOD) to the July 1999 rating decision 
misses the underlying basis for the April 2004 Board decision 
which denied entitlement to an effective date earlier than 
September 1, 2001, for the grant of TDIU.  Nonetheless, by 
Order of the Court, the Board must readjudicated the claim de 
novo, and in doing so, address this argument.  

As indicated above, a NOD is a written communication which, 
in some fashion, expresses a claimant's disagreement with a 
specific determination and a desire for appellate review.  
38 C.F.R. § 20.201.  

In this case, the veteran was notified of the July 1999 
adverse determination denying entitlement to TDIU, and was 
provided with a copy of VA Form 1-4107, Notice of Procedural 
and Appellate Rights in July 1999.  The basis for the denial 
of his claim was that while the evidence showed that he was 
unemployable, it was not solely because of his service-
connected left eye disability and rhinitis which, at that 
time, were his only service-connected disabilities.  His 
letter of September 1999, indicated that he would be 
"requesting a reconsideration" after he obtained additional 
medical evidence.  Contrary to the attorney's assertion the 
RO did not respond to the September 1999 letter, the RO 
acknowledged receipt of this letter and informed the veteran 
that it would consider any evidence received showing that he 
was unable to work because of his service-connected 
disabilities.  

As indicated above; however, the filing of additional 
evidence after receipt of notice of an adverse determination 
does not extend the time limit for initiating or completing 
an appeal from that determination.  38 C.F.R. § 20.304.  In 
any event, the veteran did not submit any additional evidence 
or argument expressing disagreement with the July 1999 rating 
decision or a desire for appellate review within one year of 
the date that notification of the adverse determination was 
mailed.  Absent an expression, implied or expressed, for 
appellate review, there is no basis to construe the September 
1999 letter as a NOD.  

The Board's conclusion that the September 1999 letter was not 
intended as an NOD, is supported by statements in another 
letter from the veteran in April 2000.  In March 2000, the RO 
denied the veteran's October 1999 claim of service connection 
for arthritis of the knees and low back.  In the April 2000 
letter, the veteran expressed his astonishment by the RO's 
"rush to decide" his claim since he had not provided any 
proof of a knee injury in service.  He pointed out that he 
had not asked to have his claim adjudicated, which the Board 
interprets to mean that he had not yet filed his NOD and that 
he was still in the process of trying to obtain medical 
information.  He also stated that he had appealed other 
claims to the Board on at least four occasions, and had 
prevailed at the appellate level on each occasion.  The April 
2000 letter clearly showed the veteran's knowledge of the 
appellate process and bodes against a finding that he 
intended his September 1999 letter as an NOD.  Furthermore, 
there is nothing in the evidence to reflect the submission of 
a NOD within a year following the denial of a TDIU in July 
1999.

Finally, at the personal hearing before the undersigned 
member of the Board in September 2001, the veteran, when 
referring to being unemployable, was informed that the issue 
of TDIU was not in appellate status but that his testimony 
would be construed as a claim for TDIU and referred to the RO 
for appropriate action.  Neither the veteran nor his 
representative questioned the status of the claim or of the 
need to refer the matter to the RO.  It is reasonable to 
conclude that had the veteran or his representative then of 
record believed that the issue was or should have been in 
appellate status, they would have taken issue with the 
judge's statement.  

In light of the discussion above, the Board finds that the 
veteran's September 1999 letter was not intended, or 
otherwise shown to be a notice of disagreement to the July 
1999 rating decision.  Therefore, that decision became final 
in July 2000, one year from the date that notice of the 
determination was mailed to the veteran.  

Having determined that the July 1999 rating decision was 
final, the Board must not consider whether the veteran is 
entitled to an effective date earlier than September 1, 2001 
for the grant of TDIU.  

The evidence of record shows that a claim of service 
connection for arthritis of the knees and low back was 
received in October 1999.  At that time, the veteran included 
a picture of himself playing volleyball in service and a 
duplicate copy of a July 1999 private doctor's letter.  As 
noted above, the doctor's letter was of record and considered 
previously at the time of the final July 1999 rating decision 
that denied TDIU.  The letter indicated that the veteran was 
unemployable due to numerous medical problems, including his 
service-connected eye disability, and multiple nonservice-
connected disabilities involving cardiac disease manifested 
by complete heart block with permanent pacemaker, unstable 
angina, coronary artery stent placement, and myocardial 
infarction, severe peripheral vascular disease, degenerative 
joint disease of both knees, and spinal stenosis.  The 
veteran highlighted the words "osteoarthritis in both 
knees" on the duplicate letter but did not offer any 
discussion or argument on the issue of unemployability.  

In the numerous correspondence received from the veteran 
subsequent to October 1999, he made no mention of 
unemployability nor did he refer, in any manner, to the issue 
of TDIU until the personal hearing before the undersigned 
member of the Board on September 5, 2001, at which time he 
only referred to being unemployable.  As discussed above, the 
veteran was informed at the hearing that the issue of TDIU 
was not in appellate status and that it would be referred to 
the RO for development.  The veteran did not contest the 
status of the issue or offer any argument or testimony as to 
why the issue was or should have been in appellate status.  
The Board has reviewed all of the voluminous correspondence 
from the veteran in conjunction with his claim of service 
connection for his knees and low back from October 1999 to 
the date of his hearing, and did not find a single reference 
which could be construed as a claim for TDIU.  Thus, the 
Board concludes that the purpose of submitting the duplicate 
letter highlighting only the words "osteoarthritis in both 
knees" was to support his claim of service connection for 
arthritis and was not intended as an informal (or formal) 
claim for TDIU.  

The medical evidence received subsequent to July 1999 
included numerous, mostly private medical records showing 
treatment for various maladies, including bilateral knee and 
low back problems.  Other than complaints of pain and 
increased problems engaging in physical activities, the 
reports do not provide any specific objective findings, such 
as, range of motion or limitation of function of the knees or 
back which would provide a basis to conclude that he was 
unemployable because of his service-connected disabilities, 
alone, prior to his right knee surgery in July 2000.  

By rating action in July 2002, the veteran was granted 
service connection for bilateral knee and low back 
disabilities, and was assigned 10 percent evaluations for 
each knee and the low back, effective from October 29, 1999, 
the date of receipt of claim.  38 C.F.R. § 3.400(b)(2)(i).  
The combined rating was 60 percent; effective from October 
29, 1999.  The RO also assigned a 100 percent schedular 
rating for one year under Diagnostic Code 5055 from the date 
of surgery for the right knee replacement; an extension of a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 through August 2001, and a 30 percent schedular 
evaluation from September 1, 2001.  The combined rating from 
September 1, 2001 was 70 percent.  The veteran and his 
representative were notified of this decision and did not 
express dissatisfaction with the ratings assigned.  
Therefore, that decision became final.  38 C.F.R. §§ 20.1103, 
20.302.  

The combined 70 percent evaluation assigned for the service-
connected disabilities from September 1, 2001, satisfied the 
minimum criteria for consideration of a total rating and 
provided a basis to grant TDIU under the provisions of 
38 C.F.R. § 4.16(a) by the RO in December 2002.  Absent the 
assignment of a 70 percent combined evaluation, the only 
other possible legal theory by which TDIU could have been 
assigned, prior to September 1, 2000 would have been by way 
of an extra-schedular rating.  However, the medical evidence 
of record from July 1999 to September 2001 did not provide 
any objective findings that showed that his service-connected 
disabilities, alone, prevented him from finding or 
maintaining substantially gainful employment.  Thus, there 
was no basis to award TDIU on an extra-schedular basis prior 
to September 1, 2001.  

The RO assigned an effective date of September 1, 2001, the 
date entitlement arose, which is the earliest date allowable 
under the applicable criteria.  38 C.F.R. § 3.400(o)(2).  
Consequently, the Board concludes that it has no alternative 
but to find that the veteran's claim for an effective date 
earlier than that allowable by law lacks legal merit and must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal is denied.  


ORDER

Entitlement to an effective date earlier than September 1, 
2001 for the grant of a TDIU is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


